Citation Nr: 1105486	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-13 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for disability of the left 
ankle, claimed as secondary to the service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  



FINDING OF FACT

The Veteran's current left ankle disability is etiologically 
related to his service-connected left knee disability.


CONCLUSION OF LAW

A left ankle disability is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).




Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran does not contend, nor do the service treatment 
records show, that his current left ankle disability began during 
active service.  Rather, the Veteran contends that his current 
left ankle disability is due to his service-connected left knee 
disability.  Specifically, the Veteran asserts that the weakness 
and instability of his left knee have caused him to fall several 
times, that the falls have resulted in left ankle injuries, and 
that those injuries led to the current degenerative changes in 
his left ankle.  

Post service treatment records indicate that the Veteran was 
diagnosed with advanced post-traumatic degenerative arthritic 
changes of the left ankle.

Records from C.D.W., MD, dated from December 2004 to January 2005 
note that the Veteran had diffuse swelling over the left ankle 
with some obvious deformity of the mid foot and ankle.  X-rays 
revealed advanced osteoarthritic changes with tilt of the talus 
within the ankle mortise on the left.  

A March 2005 letter from M.T.S., DO states that the Veteran had 
recently undergone knee replacement surgery as the result of his 
service connected left knee disability and that the Veteran was 
subsequently suffering from similar degenerative changes in the 
left ankle.  The physician opined that the degenerative changes 
in the left ankle were most likely initiated and certainly made 
worse by the original knee injury.  

The Veteran was afforded a VA examination in October 2005.  The 
examiner noted complaints of progressively worse left ankle pain 
and that the Veteran was status post bilateral knee replacements.  
After thorough physical examination and review of the record, the 
examiner provided a diagnosis of advanced post-traumatic 
degenerative arthritic changes at the ankle and opined that the 
Veteran's left ankle degenerative joint disease was less likely 
than not caused by or the result of his service-connected left 
knee disability.  The examiner stated that the advanced 
degeneration of the joint suggested that there was a rather 
extensive injury to the Veteran's left ankle affecting the 
lateral maleolus, the articular surface of the ankle, and the mid 
foot.  However, the examiner found no such injury of that 
magnitude in the record, particularly not in the Veteran's 
service medical records.  

A December 2005 letter from C.S.M., DO, states that the Veteran 
suffered from a service-connected injury to the left knee and had 
undergone a knee replacement.  He also indicated that the Veteran 
currently had degenerative changes in the left ankle that were 
initiated and made worse by the original knee injury.

Records from Greenbrier Physicians dated from January 2006 to 
April 2007 indicate that the Veteran had a long-standing history 
of left ankle pain, in addition to left knee pain and a total 
left knee replacement.  The Veteran reported that the pain and 
weakness in his knee caused him to have multiple falls, resulting 
in multiple ankle sprains.  The physician stated that this seemed 
very reasonable.  A subsequent record notes continued pain in a 
severely arthritic left ankle, with multiple prior left ankle 
sprains.  The physician stated that it was with a medical degree 
of certainty that some of the problems associated with the knee 
had led to a degenerative condition in the left ankle.
  
In the Board's opinion, the preponderance of the evidence 
supports the Veteran's claim.  The Veteran submitted opinions 
from his treating physicians indicating that the degenerative 
changes in the left ankle were most likely due to the service-
connected left knee disability.  Moreover, while the VA examiner, 
a nurse practioner, stated it was less likely than not that the 
Veteran's left ankle disability was related to his left knee 
disability, he based the opinion on the rationale that there was 
no record of any extensive injury to the left ankle in the 
record, specifically not in the Veteran's service treatment 
records.  Thus, in light of the medical evidence indicating that 
that the Veteran's left knee disability has resulted in falls and 
multiple sprains to the left ankle and the medical evidence 
linking the Veteran's current left ankle disability to his 
service-connected left knee disability, the Board concludes that 
service connection is in order for the Veteran's left ankle 
disability.


ORDER

Service connection for a left ankle disability is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


